Citation Nr: 1334792	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to June 1971.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in part, denied service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  The Veteran filed a notice of disagreement in March 2009 and was provided with a Statement of the Case in August 2009.  The Veteran perfected his appeal in with an August 2009 VA Form 9.  

The Veteran testified before the undersigned at a July 2013 Board videoconference.  A transcript of that hearing is associated with the claims file.  Additional evidence was submitted after the hearing accompanied by a waiver of RO consideration.  

The Board observes that the February 2009 rating decision included a denial of a claim for service connection for heart disease.  The Veteran filed a timely appeal and during the pendency of the appeal, the RO issued a December 2010 rating decision granting entitlement to service connection for coronary heart disease status post myocardial infarction associated with herbicide exposure.  That matter is therefore not before the Board.  

The Board notes that the Veteran has asserted that his erectile dysfunction is related to his service-connected diabetes or his service-connected heart condition.  As such the issue has been recharacterized on the title page.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the July 2013 Board videoconference transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

An etiologic relationship exists between service-connected coronary 	artery disease and/or diabetes mellitus and the Veteran's erectile dysfunction. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Analysis

The Veteran contends that his erectile dysfunction is due to his service connected diabetes mellitus, type II, or his service connected coronary artery disease.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

Private medical records dated November 2008 and July 2013, as well as a January 2009 VA examination show that the Veteran has erectile dysfunction.  As stated, the Veteran is service-connected for diabetes mellitus, type II and coronary artery disease.  

As such, the only issue left to be determined is whether the service-connected disabilities are related to the Veteran's erectile dysfunction.  

An October 2008 private physician stated that the Veteran has known secondary complications of diabetes, including coronary artery disease and erectile dysfunction.  

The Veteran was afforded a VA examination in January 2009.  The Veteran reported that he noticed a decline in his erectile function about 10 years prior that had progressed over time.  He reported that one year prior, following his heart attack, he could no longer satisfactorily achieve erections.  The Veteran reported that his libido was intact and that he had been given oral medications which he had not yet used.  The examiner noted that the erectile dysfunction started one year after the Veteran's heart attack, and at that time he was also placed on several medications with likely side effects of erectile dysfunction.  The examiner diagnosed erectile dysfunction and concluded the erectile dysfunction was not related to diabetes mellitus as the erectile dysfunction predated the condition by many years.  The examiner also reasoned that the Veteran was prescribed several medications which likely could have an effect on his ability to satisfactorily achieve erections.  

The Veteran testified at a Board videoconference hearing in July 2013.  He asserted the medication for the diabetes or the medication for the heart disease, particularly Coreg, caused his erectile dysfunction.  The Veteran testified that he told the examiner that he started having problems in 1998.  The Veteran reported there was firmness but not like it had been prior.  The Veteran also reported that a year after his heart attack he could not maintain or sustain an erection at all.

The Veteran submitted a private opinion dated July 2013.  The private examiner stated the heart attack and diabetes caused the Veteran's erectile dysfunction.  The physician opined that that the erectile dysfunction was secondary to his primary exposure of Agent Orange and if the Veteran had not been exposed to these chemicals there was a good likelihood that he would not have had diabetes or heart disease and thus would not have erectile dysfunction.

The Board finds that the record contains competent and credible medical evidence that the Veteran's erectile dysfunction is related to his service-connected disabilities.  The January 2009 VA examiner opined that at the time of the Veteran's heart attack he was placed on several medications with the likely side effects of erectile dysfunction.  At the time of the January 2009 VA examination the Veteran was not service connected for a heart disability.  As stated, the Veteran was later granted service connection for coronary heart disease.  Additionally, the July 2013 private examiner stated if the Veteran had not been exposed to Agent Orange there is a good likelihood that he would not have diabetes or heart disease and thus would not have erectile dysfunction.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.  




ORDER

Entitlement to service connection for erectile dysfunction is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


